ATTORNEY GRIEVANCE COMMISSION                                                              *     IN THE
OF MARYLAND
                                                                                           *     COURT OF APPEALS

                                                                                           *     OF MARYLAND
v.
                                                                                           *     Misc. Docket AG No. 56

JAMES D. WORTHINGTON II                                                                    *     September Term, 2021


                                                                                   ORDER


                    Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, James D. Worthington II, to suspend the Respondent from the

practice of law in Maryland for 60 days, stayed in favor of six months of probation with terms,

it is this 27th day of January, 2022

                    ORDERED, by the Court of Appeals of Maryland, that the Respondent, James D.

Worthington II, be suspended for 60 days from the practice of law in the State of Maryland;

and it is further


                    ORDERED, that, the suspension be, and hereby is, STAYED in favor of six months

of probation with the terms contained in the Probation Agreement.




                                                                                       /s/ Joseph M. Getty
                                                                                            Chief Judge

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                       2022-01-27
                       15:48-05:00


Suzanne C. Johnson, Clerk